Case 5:20-cv-00097 Document 2 Filed 02/03/20 Page 1 of 7 PagelD #: 15

 

  

[- EE hex Lomas hows?

 

 

 

 

 

| FEB - 9 2020
UNITED STATES DISTRICT COURT ———
SOUTHERN DISTRICT OF WEST VIRGINIA = |__“ soseitS227 28% ne

 

 

 

Mocshnail Lewd Rod Ve 2238\ 808: 7

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).
VERSUS CIVIL ACTION NO._7: 29 -dW-00097

 

(Number to be assigned by Court)

Medicol Staaf Lostehony Fagkes

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT
I. . Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

Yes No |%
Case 5:20-cv-00097 Document 2. Filed 02/03/20 Page 2 of 7 PagelD #: 16

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

I, Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3. Docket Number:

 

4, Name of judge to whom case was assigned:

 

5. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 
II.

Il.

Case 5:20-cv-00097 Document 2 Filed 02/03/20 Page 3 of 7 PagelD #: 17

L -
Place of Present Confinement: [2 Oo

A. Is there a prisoner grievance procedure in this institution?
Yes 4 No
B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure?

Yes No S-

C. If you answer is YES:

 

1. What steps did you take?

 

2. What was the result?

 

 

D. If your answer is NO, explain why not: Wee trig. IMS,
Foor
Writtle St i ne in Chrtenge INacSe
t 7 +

¢

Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A. Name of Plaintiff: MWwostdwell Lowes Rnd \,C2
Address: \ doo hic pock Rd (eaunesr, an 2S Sie

B. Additional Plaintiff(s) and Address(es):

 

 

 

 
Case 5:20-cv-00097 Document 2 Filed 02/03/20 Page 4 of 7 PagelD #: 18

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

C. Defendant: OCAGw 1 / Fosker
is employed as: VnCWwas te Nusd t
at SRS

D. Additional defendants:

 

 

 

 

IV. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

LI wasw4 ord ke lacing my LO (cmd Ta Pir

Deitla ita ee nose Arrdarny, Void 2 massngt
\-o uid Yorlitt L necd Mos TN caocd 72° a
Cant nage — iS. L agid Ms. Aeiian yp
ft com thor my Pill? Soe Said MM we
SoS. fad Fuck it'd Pull suit. T wos book
eee oS desacorke as lol) foc Vee. Soe,

=

¥ \ m é ‘ at 3 2
‘yess Vis nap pad a+ {1 Olan lin _A-5
Case 5:20-cv-00097 Document 2 Filed 02/03/20 Page 5 of 7 PagelD #: 19

IV. Statement of Claim (continued):

on \-\4-aeb0,

 

 

 

 

 

 

 

 

 

Vv. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

L asic She lose nec Sob for rouse
eh ry Meds X dont Knew ve One
AL@ cal Aywt Gate, ean te Ve,

 

 

 

 

 

 
Case 5:20-cv-00097 Document 2 Filed 02/03/20 Page 6 of 7 PagelD #: 20

 

 

 

 

 

V. Relief (continued)):
VII. Counsel
A. If someone other than a lawyer is assisting you in preparing this case, state the

person’s name:

 

Have you made any effort to contact a private lawyer to determine if he or she

would represent you in this civil action?
Yes No JS

If so, state the name(s) and address(es) of each lawyer contacted:

 

 

]
. é a.
If not, state your reasons: “f. dant hawt Read ¢

 

Have you previously had a lawyer representing you in a civil action in this

court?
Yes No \
Case 5:20-cv-00097 Document 2 Filed 02/03/20 Page 7 of 7 PagelD # 21

If so, state the lawyer’s name and address:

 

 

 

 

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on Otyy | 4 ' AO oO
z (Date)

THardecll ally My

Signature of Movant/Plaintiff
fo

 

Signature of Attorney
(if any)
